Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: Amendment, filed 12/18/2020; RCE, filed 12/18/2020.
Claims 7 and 18-20 are canceled.  Claims 1-6, 8-17, and 21-26 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Specification
The amendment to the specification filed 06/11/2020 changing the title to “Information Processing Apparatus And Non-Transitory Computer Readable Medium For Generating Input Screen Information” should be entered. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following combination of features:
An information processing apparatus comprising: a processor programed to determine a required number of times of data inputting required for each of a plurality of input items from which operators are to input data; and generate, for the operators on a basis of the determined required number of times of data inputting, input screen information including a plurality of input screens to which the operators are to input data such that each input screen corresponds to an operator of the operators, wherein the required number of times of data inputting is determined based on a reliability level of image recognition of each input item, and a number of the generated input screens including each input item is equal to the determined required number of times of data inputting.
The prior art, Tanaka, U.S. Pub. No. 2011/0214067 A1, teaches a form modification process that analyzes data previously input by one or more users (historical data) into an online form to identify persistent values associated with one or more attributes of fields within the form, where if certain fields are shown to exhibit the persistent attribute values, the form is modified to present the fields in a new, optimum configuration (par. 0021, par. 0028, Figs. 2, 4).  Tanaka teaches that the analysis function determines the most commonly entered data type for a field and the form modification function sets a flag for validation of the user input, and the setting of the datatype attribute can be used to validate other input, for example, when a non-required field was virtually always filled with a value, the field might be marked as “required” in future forms (par. 0033).  Tanaka teaches the modifiable form attributes include fields, size, location, and datatype restriction (par. 0024) and therefore teaches a required number of times of data inputting, because Tanaka teaches determining which fields will be displayed and that the field may be marked as required. Tanaka teaches size, location and datatype attributes of the fields of 
Bricklin, U.S. Patent No. 5,717,939, teaches a method of entering handwritten data into a spreadsheet (Abstract), where in prior art handwriting recognition systems, if all or part of a handwritten entry could not be translated, the unrecognized part must be re-entered (col. 18, l. 65-67).  Bricklin teaches applying image recognition of each input item and determining a reliability level (col. 22, l. 1-60). Bricklin teaches that if it is determined that there was no valid match, the number of strokes of the entry are checked and if the stroke has three strokes or less, an error prompt is displayed signaling the user to repeat the entry (col. 22, l. 51-59: Figs. 15A-B).
Neither Tanaka nor Bricklin teach the particular combination of limitations of claim 1, in particular: … input screen information including a plurality of input screens to which the operators are to input data such that each input screen corresponds to an operator of the operators, wherein the required number of times of data inputting is determined based on a reliability level of image recognition of each input item, and a number of the generated input screens including each input item is equal to the determined required number of times of data inputting.
A search of the prior art did not locate any disclosure of the particular combination of features recited in independent claim 1. Independent claims 16 and 17 are directed to the non-transitory computer readable medium and to the information processing apparatus for use with the apparatus claimed in claim 1, and are directed to substantially similar subject matter, therefore, claims 16 and 17 are allowable at least for the same reasons as set forth for claim 1.  
For these reasons, and the reasons of record, it is believed that claims 1-6, 8-17, and 21-26 should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morland, “Human Factors Guidelines for Terminal Interface Design,” Communications of the ACM, July 1983, Volume 26, Number 7, pages 484-494.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-4:00pm; Wednesday 1:00-4:00pm; Thursday 1:00-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144